On February 5, 1958 this court directed that Louis J. Lupo be added as a defendant-appellant in the above-entitled appeal. On May 23, 1958 judgment of conviction was unanimously affirmed (6 AD 2d 732) as to each of the appellants. The first sentence of the decision, however, stated that the appeal was by two appellants when as a matter of fact there were three. As a supplemental decision the judgments of conviction as to Robert Schmidt and Richard Sundquist, defendants-appellants, and as to the defendant-appellant Louis J. Lupo, are unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.